 Case 1:20-cv-01090-JDT-cgc Document 4 Filed 04/20/20 Page 1 of 2                    PageID 12




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

CHRIS PAYNE,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )          No. 20-1090-JDT-cgc
                                                 )
KENNY RICH, ET AL.,                              )
                                                 )
       Defendants.                               )


        ORDER DIRECTING PLAINTIFF TO COMPLY WITH 28 U.S.C. § 1915(a)(2)
                      OR PAY THE $400 CIVIL FILING FEE


       On April 20, 2020, Plaintiff Chris Payne, who is incarcerated at the Gibson County

Correctional Complex in Trenton, Tennessee, filed a pro se civil complaint and a motion to

proceed in forma pauperis. (ECF Nos. 1 & 2.)

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a). Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a

“down payment” of a partial filing fee and pay the remainder in installments.           28 U.S.C.

§ 1915(b)(2). However, in order to take advantage of the installment procedures, the prisoner must

properly complete and submit to the district court, along with the complaint, an in forma pauperis

affidavit and a certified copy of his inmate trust account statement for the six months immediately

preceding the filing of the complaint. Id. § 1915(a)(2).
 Case 1:20-cv-01090-JDT-cgc Document 4 Filed 04/20/20 Page 2 of 2                          PageID 13



        In this case, the affidavit submitted by Plaintiff is not accompanied by a certified copy of

his trust account statement. Accordingly, Plaintiff is ORDERED to submit, within 30 days after

the date of this order, either the entire $400 civil filing fee1 or a certified copy of his trust account

statement for the last six months.2 If Plaintiff needs additional time to file the required document,

he may request one 30-day extension of time from this Court. McGore, 114 F.3d at 605.3

        If Plaintiff timely submits the necessary document and the Court finds that he is indigent,

the Court will grant leave to proceed in forma pauperis and assess a filing fee of $350 in

accordance with the installment procedures of 28 U.S.C. § 1915(b). However, if Plaintiff fails to

comply with this order in a timely manner, the Court will deny leave to proceed in forma pauperis,

assess the entire $400 filing fee from his trust account without regard to the installment payment

procedures, and dismiss the action without further notice pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute. McGore, 114 F.3d at 605.

        If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately, in writing, of his change of address. Failure to abide by this requirement may

likewise result in the dismissal of this case without further notice, for failure to prosecute.

IT IS SO ORDERED.
                                                         s/ James D. Todd
                                                        JAMES D. TODD
                                                        UNITED STATES DISTRICT JUDGE



        1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires an additional administrative fee of $50 for filing any civil
case. That additional fee will not apply if leave to proceed in forma pauperis is ultimately
granted.
        2
            Plaintiff does not need to submit another in forma pauperis affidavit.
        3
         If Plaintiff is unable to obtain a trust account statement from prison officials, or if his
prison facility does not have trust accounts, he should so notify the Court.

                                                   2
